Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The title of the invention has been changed to:  --Sunlight sensing apparatus of sunlight tracker comprising plural sensors with a control operation driven by the sensor power charged by a power supply portion--.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a sunlight sensing apparatus included in a sunlight tracker which comprises a sunlight condensing plate on which a plurality of solar cells are installed and an operation-performing apparatus which performs an altitude adjustment operation and a horizontal rotation operation of the sunlight condensing plate, among other features, comprising a first sensor sensing sunlight in a first direction and a second sensor sensing sunlight in a second direction for altitude adjustment and a third sensor sensing sunlight in a third direction and a fourth sensor sensing sunlight in a fourth direction for horizontal rotation in which the sensors formed of the solar cells; and a control portion performs a control operation for transmitting sensing signals which is driven by the sensor power charged by a power supply portion.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Lee 9,070,806 discloses a self-powered solar tracker comprising an altitude adjustment sensor unit and a horizontal rotation sensor unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878